      Case 1:00-cv-00121-LAP Document 36 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

H.M.S. Hussar, Inc.,
        - v –
                                              00 CIV 121 (LAP)
The Unidentified, Wrecked, and
Abandoned Sailing Vessel,                           ORDER



LORETTA A. PRESKA, Senior United States District Judge:




     Counsel shall confer and inform Judge Preska by letter no

later than October 9, 2020 of the status of the action/remaining

claims/defendants. Failure to do so may result in the dismissal

of the case, without prejudice for failure to prosecute.



SO ORDERED.




                            ________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge


Dated: September 29, 2020
       New York, New York
